Exhibit 10.13

 

 

SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION 

OF 

ATLANTIC UNION BANKSHARES CORPORATION 

 

Effective January 1, 2020

 

 

 

 

 

 

 

 

 

Amount

Annual Retainer Cash Fees (1)

 

Service as a Director

$35,000

Service as Chairman of the Board of Directors

$80,000 (additional)

Service as Vice Chairman of the Board of Directors

$20,000 (additional)

Service as Chairman of Audit Committee

$20,000 (additional)

Service as Chairman of Compensation Committee

$13,500 (additional)

Service as Chairman of Risk Committee

$15,000 (additional)

Service as Chairman of Nominating and Corporate Governance Committee

$10,000 (additional)

Service as Chairman of Trust Committee

$10,000 (additional)

Members of Audit, Compensation, Risk, Nominating and Corporate Governance and
Trust Committees

$8,000 (additional)

 

 

Meeting Fees Per Meeting

 

Executive Committee (in person)

$1,000

Executive Committee (telephonic lasting under an hour)

$500

Meetings above the maximum number of meetings during the year 

$1,000

 

 

Equity Compensation

 

In addition to cash compensation, non-employee directors receive an annual stock
retainer of $50,000 paid quarterly in advance in unrestricted shares of the
Company’s common stock.

 

 

(1) The retainer fees are payable in advance in quarterly installments.

 

 

 

     

 

 

 

 

 



